Citation Nr: 0008539	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the calculated amount of $18,424.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1946.  He died on October [redacted], 1993.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1998 decision by the Committee on Waivers 
and Compromises (Committee) of the Columbia, South Carolina 
Regional Office (RO).  A notice of disagreement was received 
in September 1998.  The statement of the case was issued in 
November 1998.  A substantive appeal was received in November 
1998.  The appellant failed to report for RO hearings 
scheduled in January and April 1999.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In her November 1993 application for VA improved death 
pension benefits, the appellant indicated that she was then 
receiving no income from any sources, including from the 
Social Security Administration (SSA), and indicated that she 
had not applied for SSA benefits. 

3.  In December 1993, the appellant was awarded VA improved 
death pension benefits effective December 1, 1993; the award 
letter (and attached VA Form 21-8768) informed her that her 
award was based on her reported income of $0, and that she 
was to notify the RO immediately if there was any change in 
income.

4.  In an Improved Pension Eligibility Verification Report 
(EVR) received in January 1998, the appellant reported that 
she had been receiving monthly payments from SSA.

5.  Through contact with SSA, the RO learned that the 
appellant had in fact applied for benefits in January 1992, 
December 1992, and April 1993, and that she began receiving 
benefits in September 1994.  

6.  In March 1998 the RO terminated the appellant's pension 
benefits effective December 1, 1993, creating an overpayment 
in the amount of $22,784.  Subsequent Committee action 
changed the termination effective date to October 1, 1994, 
thus reducing this amount to $18,424.

7.  The creation of the indebtedness was the result of the 
appellant's intent to seek an unfair advantage in order to 
receive/continue to receive VA benefits.

8.  The creation of the overpayment was the result of the 
appellant's willful misrepresentation of a material fact and 
willful failure to disclose a material fact, with the intent 
of retaining VA benefits.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $18,424 
of the appellant's improved death pension benefits is 
precluded by a finding of misrepresentation on the part of 
the appellant.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 1.965(b)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
have been properly developed to the extent indicated by law 
and that no further assistance to the appellant is required 
to comply with the duty to assist doctrine.  Id.

A review of the record reflects that the appellant applied 
for VA improved death pension benefits in November 1993.  In 
her application, she indicated that she was then receiving no 
income from any sources, including from SSA, and indicated 
that she had not applied for SSA benefits.  

In December 1993, the appellant was awarded VA improved death 
pension benefits effective December 1, 1993.  The award 
letter (and attached VA Form 21-8768) informed the appellant 
that her award was based on her income of $0, and that she 
was to notify the RO immediately if there was any change in 
income. 

In an EVR received in January 1998, the appellant reported 
that she was receiving $663.80 monthly in SSA benefits.  
Thereafter, copies of letters from SSA submitted by the 
appellant and the RO's contact with SSA revealed the 
following: that the appellant applied for SSA benefits in 
January 1992, December 1992, and April 1993, was denied, 
appealed the decisions, and in August 1994 was awarded a lump 
sum representing SSA benefits effective from May 1993.  

As such, in March 1998 the RO retroactively terminated the 
appellant's VA death pension effective December 1, 1993, 
which created an overpayment in the amount of $22,784.  In 
May 1998, the RO received the appellant's request for a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.  In 
a decision dated in June 1998, the Committee denied the 
appellant's request for a waiver of the overpayment, finding, 
as reflected in the decision and the November 1998 statement 
of the case, that the appellant's actions (including 
reporting in her November 1993 application that she had not 
applied for SSA benefits) amounted to misrepresentation, and 
noted that such a finding precluded the granting of the 
request for a waiver of the overpayment.  

The Board notes that subsequent to the June 1998 decision, 
the Committee confirmed, through contact with SSA, that the 
appellant received her first check from SSA in September 
1994.  As such, corrective action was taken in May 1999 to 
adjust the termination date of VA pension to October 1, 1994.  
Such action reduced the overpayment to $18,424.  

The appellant and her representative contend, in substance, 
that a waiver of recovery of the overpayment in question is 
warranted.  They contend that the appellant was not at fault 
in the creation of the debt, as she was on medication and was 
suffering from physical and mental disabilities.  The 
appellant noted that her son "had to take care of 
everything," and the debt resulted from a misunderstanding 
between herself and SSA.  The appellant's representative (in 
a March 2000 brief) indicates that the appellant was unaware 
of her duty to inform VA of income changes.  Further, they 
essentially contend that the appellant is financially unable 
to repay the debt, noting that her income is outweighed by 
her expenses. 

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist:  
(1) fraud, (2) misrepresentation, or, (3) bad faith. 
38 U.S.C.A. § 5302(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.965(b) (1999).  For misrepresentation, there must be 
willful misrepresentation of a material fact or willful 
failure to disclose a material fact.  The misrepresentation 
must be more than non-willful or mere inadvertence.  
38 C.F.R. §§ 1.962(b), 1.965(b)(2) (1999).

As noted above, the appellant and her representative contend 
that the appellant was unaware of her duty to notify VA of 
changes of income, that she was suffering from disabilities 
during the relevant time period, and that the debt resulted 
from a misunderstanding with SSA.  However, the bottom line 
is that the appellant clearly indicated, in her November 1993 
application for VA pension, that she had not applied for SSA 
benefits when she had in fact applied on three occasions in 
the recent past and appealed adverse rulings on these claims.  
The amount of claims coupled with the fact that the appellant 
appealed the decisions leads the Board to conclude that the 
appellant knew that she was providing false information in 
her November 1993 application when she indicated that she had 
not filed a claim for SSA benefits.

Further, despite clear notification by the RO that she was to 
inform them immediately of income changes, the appellant 
failed to indicate that she began receiving SSA benefits in 
September 1994 until furnishing an EVR in January 1998.  The 
Board notes that the appellant and her representative appear 
to argue that the appellant's various ailments rendered her 
unaware that she was to report changes in income or that she 
was unaware that she was receiving benefits that she was not 
entitled to receive.  However, it is also noted that the 
appellant applied for burial benefits in March 1995, filed an 
application for a determination of loan guarantee eligibility 
in April 1995, and submitted a medical expense report in 
October 1995.  While the Board realizes that such submissions 
are not technically relevant to the matter at hand, they 
clearly demonstrate that the appellant's disabilities were 
not to the extent that she was unable to seek certain 
benefits or provide certain information to VA (i.e. that she 
lacked certain mental capacity to engage in such activity). 

The Board finds that the appellant willfully misrepresented a 
material fact (that she had applied for SSA benefits) and 
willfully failed to disclose a material fact (that she began 
receiving these benefits in September 1994) with the intent 
of retaining VA benefits that she was not entitled to retain.  
Waiver of recovery of the indebtedness is thus precluded by 
law in accordance with 38 U.S.C.A. § 5302(c) (West 1991 & 
Supp. 1999) and 38 C.F.R. § 1.965(b) (1999).  As such, any 
financial hardship caused by a collection of the debt is not 
for consideration.  38 C.F.R. § 1.965(b) (1999).  

The Board finds that the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991) are not applicable in this case, inasmuch as the 
evidence is not in equipoise.  The appellant's 
misrepresentation is shown by a preponderance of the 
evidence.


ORDER

The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 




- 6 -






- 1 -


